     Case 3:21-cv-00593-TWR-KSC Document 9 Filed 08/19/21 PageID.102 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                          Case No.: 21-CV-593 TWR (KSC)
12                                   Plaintiff,
                                                      ORDER DISMISSING THE CASE
13   v.                                               WITHOUT PREJUDICE
14   JOHN DOE subscriber assigned IP
     address 99.121.248.156,
15                                                    (ECF No. 8)
                                   Defendant.
16
17
           Before the Court is Plaintiff’s Notice of Voluntary Dismissal.    (ECF No. 8.)
18
     Accordingly, the Court DISMISSES WITHOUT PREJUDICE all of Plaintiff’s claims
19
     against Defendant.    Each party shall bear its own costs and attorneys’ fees.
20
           IT IS SO ORDERED.
21
     Dated: August 19, 2021
22
23
24
25
26
27
28

                                                  1
                                                                          21-CV-593 TWR (KSC)
